COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





JOSE MANUEL SANCHEZ and 
MARIA RITA BARTHEL SANCHEZ,

                            Appellants,

v.


ARGENT CONSTRUCTION, INC.,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-04-00311-CV

Appeal from the

County Court at Law No. 7

of El Paso County, Texas 

(TC# 98-2224) 





MEMORANDUM OPINIONPending before the Court is a joint motion to dismiss the appeal pursuant to the parties
agreement.  See Tex.R.App.P. 42.1.  This Court originally abated Appellants’ appeal after Appellee
filed for bankruptcy.  In their joint motion, both Appellants and Appellee assert they have settled the
claims that formed the basis of the appeal.  Both parties have also agreed that each party will bear
its own costs.  We therefore reinstate the cause on the docket of this Court, dismiss the appeal, and
order that costs are taxed against the party incurring same.  See Tex.R.App.P. 42.1(d). 

September 21, 2006                                                     
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.
Barajas, C.J., not participating